FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2021 has been entered.
 
Status of the Claims
3.	This action is in response to papers filed 25 August 2021 in which claims 1, 15, and 21 were amended, no claims were canceled, and no new claims was added.  All of the amendments have been thoroughly reviewed and entered.  
It is also noted that the after-final amendments filed 2 August 2021 were previously entered.
	Any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.


5.	It is noted that the courts have stated “[A] prior art reference must be considered in its entirety, i.e., as a whole” W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983) (see MPEP 2141.02 [R-3] VI).  Thus, while the rejections listed below present additional citations from of the teachings of the previously cited prior art solely for the purpose of clarity, the rejections of the claims are maintained for the reasons of record.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-2, 4-5, 15-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Grisham et al (PCT International Patent Application Publication No. WO2014/145152 A2, published 18 September 2014), Shimkets et al (U.S. Patent Application Publication No. US 2005/0221341 A1, published 6 October 2005), and Astier et al (U.S. Patent Application Publication No. US 2016/0320389 A1, published 3 November 2016).
	Regarding claim 1, Grisham et al teach methods of purifying particles (paragraph 0058), wherein the particles are nucleic acids (paragraph 0074) and are used in next generation sequencing (paragraph 0279), comprising loading a mixture, in the form of a complex liquid biological sample, onto a deterministic lateral displacement array, in the form of a bump array (paragraphs 0462 and 0058) that is nanoscaled (paragraph 0185).  
Grisham et al further teach the mixture comprises a combination of nucleic acids and is used with restriction digestion and ligation reactions (paragraph 0462).  The mixture comprising the nucleic acids also includes adapters added prior to flowing through the array (paragraph 0605; see also paragraphs and 0130-0131).  Grisham et al also teach the method separates enzymes from nucleic acids (paragraph 0131), including mixtures of enzymes including ligase and polymerase (paragraph 0311).  The mixture is separated in the bump array, so that nucleic acids of a critical size are separated (e.g., via an outlet; paragraphs 0279-0280), including the separation (i.e., processing) of small nucleic acids, so that the nucleic acids are substantially free of any other components of the array (paragraph 0464-0465).  Grisham et al also teach libraries of nucleic acid molecules (e.g., DNA), including adapted molecules, are removed from the array (paragraph 0474).  
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  In addition, the courts have found that “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)).”  See MPEP § 2123.  Thus, the teaching of Grisham et al that the nucleic acids are amplified “[i]n some cases” , including amplification before flowing through the array “in some cases” and amplification after flowing through the array “in some cases “(e.g., paragraphs 0556-0557) encompasses the nonpreferred embodiments wherein the nucleic acids are not amplified either before or after flowing through the array, thus avoiding increases in concentration via amplification.  
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
Grisham et al further teach the use of adapters for sequencing (paragraph 0556), including sequencing of single molecules (paragraph 0480) and next generation sequencing, including Helicos True Single Molecule Sequencing (paragraph 0549).
Grisham et al also teach the methods have the added advantage of providing lower costs while adding in clinical cancer diagnostics (Abstract).  Thus, Grisham et al teach the known techniques discussed above.
While Grisham et al teach as restriction enzyme reactions with adapter modified nucleic acids (e.g., DNA; paragraph 0474), Grisham et al do not explicitly teach the restriction enzyme mixture comprises the claimed products.
However, Shimkets et al teach methods of purifying nucleic acid polymers comprising ligating adapters to synthetic oligonucleotides (paragraph 0033) to generate a DNA library population (paragraph 0109).  Shimkets et al also teach the library population has numerous double stranded molecules (i.e., comprising the claimed first adapter ligated, fragmented polymer and the second adapter ligated, fragmented nucleic acid polymer), as well contaminants, in the form  adapter dimers, and that these components are separated (e.g., by size exclusion or by other physical isolation based on their sizes/lengths; paragraph 0113).  Shimkets et al also teach the methods have the added advantage of providing sizes ideal for complete sequencing of a DNA genome (paragraph 0113).  Thus, Shimkets et al teach the known techniques discussed above.
	While Grisham et al teach a deterministic lateral displacement array, in the form of a bump array (paragraphs 0462 and 0058) that is nanoscaled (paragraph 0185), neither Grisham et al nor Shimkets et al explicitly teach a nanoDLD array.
	However, Astier et al teach methods of separation of DNA molecules by length using deterministic lateral displacement pillar arrays (paragraph 0082-0083), which are nanopillar arrays (paragraph 0072), as well as separation and the single molecule level, and that the method has the added advantage of having broad applications in genome sequencing (paragraph 0082), which is a stated goal of Grisham et al (paragraph 0471) Shimkets et al (paragraph 0011).  Thus, Astier et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings by Grisham et al, Shimkets et al, and Astier et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
A.	 Providing lower costs while adding in clinical cancer diagnostics as explicitly taught by Grisham et al (Abstract);  
B.	Providing sizes ideal for complete sequencing of a DNA genome as explicitly taught by Shimkets et al (paragraph 0113); and
C.	 Utilizing a separation technique having the added advantage of having broad applications in genome sequencing as explicitly taught by Astier et al (paragraph 0082). 
In addition, it would have been obvious to the ordinary artisan that the known techniques of Grisham et al. Shimkets et al, and Astier et al could have been combined with predictable results because the known techniques of Grisham et al, Shimkets et al, and Astier et al predictably result in steps and structures useful for isolating nucleic acids.
Regarding claim 2, the method of claim 1 is discussed above.  Shimkets et al teach the ligated fragmented nucleic acid polymers are DNA molecules (paragraph 0113).  In addition, Astier et al teach the separated molecules are DNA fragments (paragraph 0082), and Grisham et al teach adapter-ligated DNA and the separation of fragments (paragraph 0474).
Regarding claim 5, the method of claim 1 is discussed above.  Shimkets et al teach the contaminant is an adapter dimer (paragraph 0113).  Grisham et al also teach the mixture comprising the nucleic acids also includes adapters added prior to flowing through the array (paragraph 0605; see also paragraphs and 0130-0131).  
Regarding claim 15, Grisham et al teach methods of purifying particles (paragraph 0058), wherein the particles are nucleic acids (paragraph 0074) and are used in next generation sequencing (paragraph 0279), comprising loading a mixture, in the form of a complex liquid biological sample, onto a deterministic lateral displacement array, in the form of a bump array (paragraphs 0462 and 0058) that is nanoscaled (paragraph 0185).  
Grisham et al further teach the mixture comprises a combination of nucleic acids and is used with restriction digestion and ligation reactions (paragraph 0462).  The mixture comprising the nucleic acids also includes adapters added prior to flowing through the array (paragraph 0605; see also paragraphs and 0130-0131).  Grisham et al also teach the method separates enzymes from nucleic acids (paragraph 0131), including mixtures of enzymes including ligase and polymerase (paragraph 0311).  The mixture is separated in the bump array, so that nucleic acids of a critical size are separated (e.g., via an outlet; paragraphs 0279-0280), including the separation (i.e., processing) of small nucleic acids, so that the nucleic acids are substantially free of any other components of the array (paragraph 0464-0465).  Grisham et al also teach libraries of nucleic acid molecules (e.g., DNA), including adapted molecules, are removed from the array (paragraph 0474).  
It is reiterated that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, and that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  
Thus, the teaching of Grisham et al that the nucleic acids are amplified “[i]n some cases” , including amplification before flowing through the array “in some cases” and amplification after flowing through the array “in some cases “(e.g., paragraphs 0556-0557) encompasses the nonpreferred embodiments wherein the nucleic acids are not amplified either before or after flowing through the array, thus avoiding increases in concentration via amplification.   
With respect to concentration of the sample, it is noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2106 [R-5] II c and MPEP § 2111.04.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration. 
Grisham et al further teach the use of adapters for sequencing (paragraph 0556), including sequencing of single molecules (paragraph 0480) and next generation sequencing, including Helicos True Single Molecule Sequencing (paragraph 0549).
It is further noted that Grisham et al teach the nucleic acids (i.e., particles) are concentrated (paragraphs 0058 and 0074), and that the methods have the added advantage of providing lower costs while adding in clinical cancer diagnostics (Abstract).  Thus, Grisham et al teach the known techniques discussed above.
While Grisham et al teach restriction enzyme reaction with adapter modified nucleic acids (e.g., DNA; paragraph 0474), Grisham et al do not explicitly teach the restriction enzyme mixture comprises the claimed products.
However, Shimkets et al teach methods of purifying nucleic acid polymers comprising ligating adapters to synthetic oligonucleotides (paragraph 0033) to generate a DNA library population (paragraph 0109).  Shimkets et al also teach the library population has numerous double stranded molecules (i.e., comprising the claimed first adapter ligated, fragmented polymer and the second adapter ligated, fragmented nucleic acid polymer), as well contaminants, in the form  adapter dimers, and that these components are separated (e.g., by size exclusion or by other physical isolation based on their sizes/lengths; paragraph 0113).  Shimkets et al also teach the methods have the added advantage of providing sizes ideal for complete sequencing of a DNA genome (paragraph 0113).  Thus, Shimkets et al teach the known techniques discussed above.
	While Grisham et al teach a deterministic lateral displacement array, in the form of a bump array (paragraphs 0462 and 0058) that is nanoscaled (paragraph 0185), neither Grisham et al nor Shimkets et al explicitly teach a nanoDLD array.
While Grisham et al teach a deterministic lateral displacement array, in the form of a bump array (paragraphs 0462 and 0058) that is nanoscaled (paragraph 0185), neither Grisham et al nor Shimkets et al explicitly teach a nanoDLD array.
	However, Astier et al teach methods of separation of DNA molecules by length using deterministic lateral displacement pillar arrays (paragraph 0082-0083), which are nanopillar arrays (paragraph 0072), as well as separation at the single molecule level, and that the method has the added advantage of having broad applications in genome sequencing (paragraph 0082), which is a stated goal of Grisham et al (paragraph 0471) Shimkets et al (paragraph 0011).  Thus, Astier et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings by Grisham et al, Shimkets et al, and Astier et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
A.	 Providing lower costs while adding in clinical cancer diagnostics as explicitly taught by Grisham et al (Abstract);  
B.	Providing sizes ideal for complete sequencing of a DNA genome as explicitly taught by Shimkets et al (paragraph 0113); and
C.	 Utilizing a separation technique having the added advantage of having broad applications in genome sequencing as explicitly taught by Astier et al (paragraph 0082). 
In addition, it would have been obvious to the ordinary artisan that the known techniques of Grisham et al. Shimkets et al, and Astier et al could have been combined with predictable results because the known techniques of Grisham et al, Shimkets et al, and Astier et al predictably result in steps and structures useful for isolating nucleic acids.
Regarding claim 16, the method of claim 15 is discussed above.  Shimkets et al teach sequencing after isolation of the DNA molecules (paragraph 0162), as do Grisham et al (paragraph 0480).  In addition, Astier et al teach sequencing of separated DNA molecules (paragraph 0082).
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, sequencing after flowing is an obvious arrangement of the steps of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
	Regarding claim 18, the method of claim 15 is discussed above.  Shimkets et al teach the ligated fragmented nucleic acid polymers are DNA molecules (paragraph 0113).  In addition, Astier et al teach the separated molecules are DNA fragments (paragraph 0082), and Grisham et al teach adapter-ligated DNA and the separation of fragments (paragraph 0474).
Regarding claim 20, the method of claim 15 is discussed above.  Shimkets et al teach the contaminant is an adapter dimer (paragraph 0113).
Regarding claim 21, Grisham et al teach methods of purifying particles (paragraph 0058), wherein the particles are nucleic acids (paragraph 0074) and are used in next generation sequencing (paragraph 0279).  Grisham et al teach the nucleic acids are extracted (i.e., isolated) from a cell (paragraph 0474) as well as loading a mixture, in the form of a complex liquid biological sample, onto a deterministic lateral displacement array, in the form of a bump array (paragraphs 0462 and 0058) that is nanoscaled (paragraph 0185).  
Grisham et al further teach the mixture comprises a combination of nucleic acids and is used with restriction digestion and ligation reactions (paragraph 0462).  The mixture comprising the nucleic acids also includes adapters added prior to flowing through the array (paragraph 0605; see also paragraphs and 0130-0131).  Grisham et al also teach the method separates enzymes from nucleic acids (paragraph 0131), including mixtures of enzymes including ligase and polymerase (paragraph 0311).  The mixture is separated in the bump array, so that nucleic acids of a critical size are separated (e.g., via an outlet; paragraphs 0279-0280), including the separation (i.e., processing) of small nucleic acids, so that the nucleic acids are substantially free of any other components of the array (paragraph 0464-0465).  Grisham et al also teach libraries of nucleic acid molecules (e.g., DNA), including adapted molecules, are removed from the array (paragraph 0474).  
It is reiterated that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Thus, the teaching of Grisham et al that the nucleic acids are amplified “[i]n some cases” , including amplification before flowing through the array “in some cases” and amplification after flowing through the array “in some cases “(e.g., paragraphs 0556-0557) encompasses the nonpreferred embodiments wherein the nucleic acids are not amplified either before or after flowing through the array, thus avoiding increases in concentration via amplification.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration. 
Grisham et al further teach the use of adapters for sequencing (paragraph 0556), including sequencing of single molecules (paragraph 0480) and next generation sequencing, including Helicos True Single Molecule Sequencing (paragraph 0549).
Grisham et al also teach the methods have the added advantage of providing lower costs while adding in clinical cancer diagnostics (Abstract).  Thus, Grisham et al teach the known techniques discussed above.
While Grisham et al teach restriction enzyme reaction with adapter modified nucleic acids (e.g., DNA; paragraph 0474), Grisham et al do not explicitly teach the restriction enzyme mixture comprises the claimed products.
However, Shimkets et al teach methods of purifying nucleic acid polymers comprising ligating adapters to synthetic oligonucleotides (paragraph 0033) to generate a DNA library population (paragraph 0109).   Shimkets et al teach the DNA is extracted (i.e., isolated) from a cell (paragraph 0065), and that the library population formed therefrom has numerous double stranded molecules (i.e., comprising the claimed first adapter ligated, fragmented polymer and the second adapter ligated, fragmented nucleic acid polymer), as well contaminants, in the form  adapter dimers, and that these components are separated (e.g., by size exclusion or by other physical isolation based on their sizes/lengths; paragraph 0113).  Shimkets et al also teach the methods have the added advantage of providing sizes ideal for complete sequencing of a DNA genome (paragraph 0113).  Thus, Shimkets et al teach the known techniques discussed above.
	While Grisham et al teach a deterministic lateral displacement array, in the form of a bump array (paragraphs 0462 and 0058) that is nanoscaled (paragraph 0185), neither Grisham et al nor Shimkets et al explicitly teach a nanoDLD array.
	However, Astier et al teach methods of separation of DNA molecules by length using deterministic lateral displacement pillar arrays (paragraph 0082-0083), which are nanopillar arrays (paragraph 0072), as well as separation at the single molecule level, and that the method has the added advantage of having broad applications in genome sequencing (paragraph 0082), which is a stated goal of Grisham et al (paragraph 0471) Shimkets et al (paragraph 0011).  Thus, Astier et al teach the known techniques discussed above.	
With respect to fragmenting and ligating adapters prior to loading, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings by Grisham et al, Shimkets et al, and Astier et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
A.	 Providing lower costs while adding in clinical cancer diagnostics as explicitly taught by Grisham et al (Abstract);  
B.	Providing sizes ideal for complete sequencing of a DNA genome as explicitly taught by Shimkets et al (paragraph 0113); and
C.	 Utilizing a separation technique having the added advantage of having broad applications in genome sequencing as explicitly taught by Astier et al (paragraph 0082). 
In addition, it would have been obvious to the ordinary artisan that the known techniques of Grisham et al. Shimkets et al, and Astier et al could have been combined with predictable results because the known techniques of Grisham et al, Shimkets et al, and Astier et al predictably result in steps and structures useful for isolating nucleic acids.
Regarding claim 4, the method of claim 21 is discussed above.  Shimkets et al also teach the DNA molecules are derived from reverse transcripts of RNA molecules (paragraph 0054), which synthesizes DNA molecules from RNA templates.  Grisham et al also teach reverse transcription (paragraph 0549), as well as purification of nucleic acids away from reverse transcriptase (paragraph 0131).
It is reiterated that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Thus, the teachings of Astier et al regarding reverse transcription PCR (i.e., synthesizing DNA from RNA) still constitute a teaching of the production of complementary DNA polymers from RNA, in particular in view of the teaching that it has the added advantage of allowing accurate calculation of viral load (paragraph 0008).  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  

9.	Claims 6-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grisham et al (PCT International Patent Application Publication No. Wo2014/145152 A2, published 18 September 2014), Shimkets et al (U.S. Patent Application Publication No. US 2005/0221341 A1, published 6 October 2005), and Astier et al (U.S. Patent Application Publication No. US 2016/0320389 A1, published 3 November 2016) as applied to claims 1 and 15 above, and further in view of Wunsch et al (Nature Nanotechnology, vol. 11, pages 936-940, plus experimental section, published online 1 August 2016).
	Regarding claims 6-7 and 19, the methods of claims 1 and 15 are discussed above in Section 8.
	While Astier et al teach injection (paragraph 0127), and while Grisham et al teach injection (e.g., paragraphs 0587 and 0218), neither Shimkets et al, Grisham et al, nor Astier et al teach the claimed injection configurations.
	However, Wunsch et al teach methods of separating particles comprising nucleic acids using nanoDLD arrays (Abstract), using either focused injection (i.e., claim 6) or full width injection (i.e., claim 7; page 936, column 2).  Wunsch et al also teach the methods have the added advantage of efficient separation (pages 936-937) and allowing the device to be run for more than two hours before clogging (page 941, “Polystyrene bead experiments”), respectively.  Thus, Wunsch et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the method taught by Grisham et al, Shimkets et al, and Astier et al with the teachings of Wunsch et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage either of efficient separation (pages 936-937) or allowing the device to be run for more than two hours before clogging as taught by Wunsch et al (pages 936-937, and page 941, “Polystyrene bead experiments”, respectively).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Wunsch et al could have been combined with Grisham et al, Shimkets et al, and Astier et al with predictable results because the known techniques of Wunsch et al predictably result in steps and structures useful nanoDLD assays.

Response to Arguments
10.	Applicant's arguments filed 25 August 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.	
A.	Pages 6-7 of the Remarks merely summarize the amendments and the previous rejections.
B.	Pages 7-8 of the Remarks merely summarize the previous arguments addressed in the Advisory Action mailed 23 August 2021.
C.	On pages 8-10 of the Remarks, Applicant argues that next-generation sequencing methods require amplification.
However, as noted in the rejections above, Grisham et al explicitly teach the use of adapters for sequencing (paragraph 0556), including sequencing of single molecules (paragraph 0480) and next generation sequencing, including Helicos True Single Molecule Sequencing (paragraph 0549).
In addition, Applicant cites paragraph 0061 of Zhang et al, which explicitly notes the use of Pacific Bioscience’s single molecular real time instrument.  Thus, both Grisham et al and Applicant’s own citation of Zhang et al clearly suggest next-generation sequencing involving single molecules, which does not require amplification, and clearly establish that next generation sequencing, as known in the art, does not require amplification.
It is also noted that Applicant has presented no evidence whatsoever that any discussion of next generation sequencing in Zhang et al is a limiting definition of what the art as a whole considers “next generation sequencing,” nor does the specification limit the definition of “next generation sequencing” to the teachings of Zhang et al.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Further, it is noted that the claims require “sequencing by next generation sequencing [of] the first or second adapter ligated fragmented nucleic acid polymer as a single molecule without further amplification to increase its concentration.”  This limitation is sufficiently broad so as to encompass embodiments wherein no amplification is performed prior to next generation sequencing; i.e., the method steps prior to sequencing do not allow for amplification to increase concentration, but the subsequent performance of next generation sequencing encompasses any step required of next generation sequencing, including amplification.
However, it is reiterated that Grisham et al explicitly teach the use of adapters for sequencing (paragraph 0556), including sequencing of single molecules (paragraph 0480) and next generation sequencing, including Helicos True Single Molecule Sequencing (paragraph 0549), and that paragraph 0061 of Zhang et al explicitly notes the use of Pacific Bioscience’s single molecular real time instrument.  
Thus, both Grisham et al and Applicant’s own citation of Zhang et al clearly suggest next-generation sequencing involving single molecules, and thus does not require amplification, and clearly establishes that next generation sequencing, as known in the art, does not require amplification.
D.	In response to Applicant's allegations on pages 9-10 of the Remarks that next generation sequencing require time consuming steps and can result in high background from ligation, the fact that Applicant has allegedly recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
E.	In response to Applicant's argument on page 10 of the Remarks that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., small volumes, simultaneous counting, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
F.	Applicant argues in pages 10-11 of the Remarks that the examiner is relying on silence the support lack of amplification.
It is reiterated that, as noted in the rejections above, Grisham et al explicitly teach the use of adapters for sequencing (paragraph 0556), including sequencing of single molecules (paragraph 0480) and next generation sequencing, including Helicos True Single Molecule Sequencing (paragraph 0549).
Thus, both Grisham et al clearly suggests next-generation sequencing involving single molecules, and thus does not require amplification, and clearly establishes that next generation sequencing, as known in the art, does not require amplification.
G.	Applicant argues on pages 11-12 of the Remarks that the examiner has not considered Grisham et al as a whole.
However, it is noted that Applicant has cited the same paragraphs as the examiner (i.e., paragraphs 0556-0557).  As noted above, the paragraphs state that  “[i]n some cases” , including amplification before flowing through the array “in some cases” and amplification after flowing through the array “in some cases” encompasses the nonpreferred embodiments wherein the nucleic acids are not amplified either before or after flowing through the array, thus avoiding increases in concentration via amplification.  
Thus, while Applicant argues that Grisham et al encompasses all possibilities when amplification occurs, the examiner maintains that the teaching also encompass the possibility of no amplification occurring either before or after use of the array.  This, in combination with the clear teachings of single molecule sequencing as discussed above renders obvious the limitation that no amplification is performed. 
H.	Pages 12-13 of the Remarks reiterate Applicant’s argument regarding the teachings of Zhang et al.
It is reiterated that Applicant has presented no evidence whatsoever that any discussion of next generation sequencing in Zhang et al is a limiting definition of what the art as a whole considers “next generation sequencing,” nor does the specification limit the definition of “next generation sequencing” to the teachings of Zhang et al.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
I.	Applicant argues on page 13 of the Remarks that the ‘251 publication are incorporated by reference into Grisham et al in paragraph 0559 thereof.
	However, there is nothing in paragraph 0559 of Grisham et al to indicate anything taught by the ‘251 publication is limiting.  Further, the paragraph states that “[m]ethods of next generation sequencing library formation are described in….”  Thus, Grisham et al refer to library formation as discussed in the ‘251 publication, but not necessarily next generation sequencing methods themselves.
	In addition, a review of the ‘251 publication (Boles, U.S. Patent application Publication No. US 2013/0079251, published 28 March 2013) yields no teaching of amplification of any type.  Thus, Boles et al, which is no way is limiting upon Grisham et al, cannot possibly require amplification as the topic is not even discussed.
J.	Applicant again argues on pages 13-15 of the Remarks that the examiner has mischaracterized Grisham et al, that the examiner is ignoring what is understood by one of ordinary skill in the art, and argues that the examiner is stating no prior art documents can be invalidated under 112(a).
With respect to 112(a), the examiner has made no such argument.
With respect to the mischaracterization of the art and the understandings of the ordinary artisan, it is reiterated that Grisham et al explicitly teach the use of adapters for sequencing (paragraph 0556), including sequencing of single molecules (paragraph 0480) and next generation sequencing, including Helicos True Single Molecule Sequencing (paragraph 0549), and that paragraph 0061 of Zhang et al explicitly notes the use of Pacific Bioscience’s single molecular real time instrument.  
Thus, both Grisham et al and Applicant’s own citation of Zhang et al clearly suggest next-generation sequencing involving single molecules, and thus does not require amplification, and clearly establishes that next generation sequencing, as known in the art, does not require amplification.
K.	In response to Applicant's arguments on page 15 of the Remarks that there is no reason to modify Grisham et al, and that there is no reasonable expectation of success., Applicant has provided no evidence as to how there is no reasonable expectation of success.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
I.	 Providing lower costs while adding in clinical cancer diagnostics as explicitly taught by Grisham et al (Abstract);  
II.	Providing sizes ideal for complete sequencing of a DNA genome as explicitly taught by Shimkets et al (paragraph 0113); and
III.	 Utilizing a separation technique having the added advantage of having broad applications in genome sequencing as explicitly taught by Astier et al (paragraph 0082). 
In addition, it would have been obvious to the ordinary artisan that the known techniques of Grisham et al. Shimkets et al, and Astier et al could have been combined with predictable results because the known techniques of Grisham et al, Shimkets et al, and Astier et al predictably result in steps and structures useful for isolating nucleic acids.
It is also noted that Wunsch et al teach the methods have the added advantage of efficient separation (pages 936-937) and allowing the device to be run for more than two hours before clogging (page 941, “Polystyrene bead experiments”), respectively
In addition, it is also noted that the Supreme Court ruling for KSR Int’l Co. v. Teleflex, Inc. (No 04-1350 (US 30 April 2007) forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See Ex parte Smith (USPQ2d, slip op. at 20 (Bd. Pat. App. & Interf. June 25, 2007).
	Further, the teachings presented above constitute, at the very least, constructive reduction to practice, thereby offering a reasonable expectation of success to the ordinarily skilled artisan.

Conclusion
11.	No claim is allowed.
12.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
13.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634